DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

              MERLANDE RICHARD and ELIE RICHARD,
                          Appellants,

                                    v.

                       BANK OF AMERICA, N.A.,
                              Appellee.

                             No. 4D18-1581

                          [November 14, 2018]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael A. Robinson, Judge; L.T. Case
No. CACE10-33928 (13).

  James Jean-Francois of the Law Offices of James Jean-Francois, P.A.,
Hollywood, for appellants.

   Paul W. Burke, Eric Retter, and Kristen Johnson of Drew Eckl &
Farnham, LLP, Atlanta, Georgia, for appellee.

PER CURIAM.

    Merlande and Elie Richard (“borrowers”) appeal an order denying a rule
1.540 motion for relief from judgment seeking to vacate a 2011 summary
judgment. The borrowers contend the judgment was void because the
court granted summary judgment without notice or a hearing four days
after Bank of America (“bank”) filed a motion for summary judgment.
Following a non-evidentiary hearing, the trial court denied the motion for
relief from judgment concluding that the judgment was voidable, not void,
and as a result, the rule 1.540 motion had to be filed within one year of
the judgment.

   The borrowers made a preliminary showing that their due process
rights were violated. The bank suggests this case is like Sterling Factors
Corp. v. U.S. Bank Nat’l Ass’n, 968 So. 2d 658 (Fla. 2d DCA 2007), but the
limited record in this appeal does not support that conclusion. The bank
did not present any evidence that the borrowers knew of the judgment in
time to seek rehearing or to appeal. Because that issue may control
whether the judgment was void, we reverse and remand for the trial court
to hold an evidentiary hearing to determine when the borrowers learned of
the final judgment.
                             Procedural history

    On July 30, 2010, the bank filed a breach of contract action against the
borrowers to recover $334,034.23 from an unpaid loan. On October 25,
2010, the bank moved for default. Two days later, the borrowers moved to
dismiss the complaint. While that motion was pending, the bank moved
for a default judgment on March 17, 2011. The bank withdrew its motion
for default judgment less than two weeks later. On April 1, 2011, the bank
filed a response to the motion to dismiss and moved for leave to amend the
complaint. It appears that a default judgment was erroneously entered,
and on April 11, 2011, the court entered an agreed order vacating the
default.

   On May 9, 2011, while the motion to dismiss and motion to amend the
complaint were pending, the bank moved for summary judgment. On May
13, 2011, the court entered an order granting a motion for default
judgment against the borrowers. Although the title indicated that it was
granting default, the body of the order grants summary judgment. No
summary judgment hearing was held. The borrowers contend that they
were not served with the final order. Unaware of the summary judgment,
they filed an answer, affirmative defenses, a response to request for
admissions, interrogatories, and a request for production of documents.

   The docket does not reflect any other motions until April 5, 2018, when
the borrowers filed this rule 1.540 motion to reopen the case and vacate
the summary judgment. The trial court heard argument from the parties.
The bank did not dispute that there was no notice or hearing. It argued
that the judgment was on the docket and the borrowers’ remedy was to
move for rehearing or appeal. The bank maintained that the judgment
was at most voidable and the motion to vacate was time barred. The trial
court agreed and denied the motion for relief from judgment.

            Whether the judgment is void or merely voidable

    If a judgment is void it can be challenged at any time, and the movant
does not need to show excusable neglect, a meritorious defense, or due
diligence in moving to set it aside. Fla. R. Civ. P. 1.540(b)(4); Vercosa v.
Fields, 174 So. 3d 550, 552 (Fla. 4th DCA 2015).

   “A judgment is void when it is entered by a court lacking jurisdiction
over the subject matter of the case or jurisdiction over the person of the
defendant or where there is a violation of due process.” State Farm Mut.

                                     2
Auto. Ins. Co. v. Statsick, 231 So. 3d 528, 531 (Fla. 2d DCA 2017) (citing
Tannenbaum v. Shea, 133 So. 3d 1056, 1061 (Fla. 4th DCA 2014)).

   The bank suggests that a judgment is void only where the trial court
lacks personal or subject matter jurisdiction. However, this court has
repeatedly recognized that a judgment is also void where it violates the due
process guarantees of notice and an opportunity to be heard. Bank of Am.,
N.A. v. Fogel, 192 So. 3d 573, 575 (Fla. 4th DCA 2016) (“If a party’s due
process rights are violated, the underlying final order is void.”); Hendrix v.
Dep’t Stores Nat’l Bank, 177 So. 3d 288, 290 (Fla. 4th DCA 2015); Vercosa,
174 So. 3d at 552; Shiver v. Wharton, 9 So. 3d 687, 690 (Fla. 4th DCA
2009); Tannenbaum, 133 So. 3d at 1061; Viets v. Am. Recruiters Enters.,
Inc., 922 So. 2d 1090, 1095 (Fla. 4th DCA 2006).

   It is undisputed that the trial court granted summary judgment without
a hearing four days after the bank filed its motion.

         Florida Rule of Civil Procedure 1.510(c) contemplates a
      hearing on a summary judgment motion. “The rule does not
      provide the trial court with discretion to decide whether ‘a
      hearing is required.’” Kozich v. Hartford Ins. Co. of Midwest,
      609 So. 2d 147, 148 (Fla. 4th DCA 1992). A trial court’s failure
      to conduct a hearing prior to ruling on the motion for
      summary judgment constitutes a denial of the due process
      guarantee of notice and an opportunity to be heard. Id. (“An
      order granting summary judgment on liability determines a
      party’s right to the relief requested and to deny either party a
      hearing must be construed as a denial of due process.”);
      accord Greene v. Seigle, 745 So. 2d 411 (Fla. 4th DCA 1999)
      (where trial court granted defendant's motion for summary
      judgment without a hearing or notice to plaintiff it violated
      Rule 1.510(c) and plaintiff's due process rights requiring
      reversal).

State Farm Fire & Cas. Co. v. Lezcano, 22 So. 3d 632, 634 (Fla. 3d DCA
2009) (footnote omitted); see also Chiu v. Wells Fargo Bank, N.A., 242 So.
3d 461, 463 (Fla. 3d DCA 2018).

   On appeal, the bank argues that due process was satisfied because a
summary judgment hearing is not necessarily required. The bank relies
on The Florida Bar v. Rapoport, 845 So. 2d 874 (Fla. 2003), but that opinion
does not support the bank’s argument.              Rapoport involved the
unauthorized practice of law. The Florida Supreme Court recognized this
situation is different and expressly declined to consider whether the

                                      3
summary judgment rule always requires a hearing in a civil proceeding if
there was adequate notice and opportunity to be heard and the non-
movant simply fails to show any material issue in dispute.

   The bank also suggests that due process was satisfied because the
borrowers should have been aware of the order from the docket and their
remedy was to move for rehearing or appeal. Generally, notice after the
fact does not satisfy due process. “A motion for rehearing is not a
sufficient, meaningful opportunity to be heard. To be fair or meaningful,
the opportunity to be heard must be provided ‘before rights are decided.’”
Epps v. State, 941 So. 2d 1206, 1207 (Fla. 4th DCA 2006) (quoting Peoples
Bank of Indian River Cty. v. State, Dep’t of Banking & Fin., 395 So. 2d 521,
524 (Fla. 1981)); see also Viets, 922 So. 2d at 1095 (“Generally, due
process requires fair notice and a real opportunity to be heard and defend
in an orderly procedure before judgment is rendered.”). Moreover, even if
the docket could provide constructive notice, the docket entry in this case
does not correctly reflect the nature of the order. It refers to an order
granting a motion for default judgment after the parties had agreed to set
aside the default.

   Assuming a summary judgment hearing was required, the bank
maintains that the borrowers’ rule 1.540 motion was still properly denied
because the failure to hold a hearing is a mere procedural defect that could
make the judgment voidable, but not void, citing Sterling Factors. The
bank has not shown that this case is factually similar to Sterling Factors.

   In Sterling Factors, the Second District affirmed the denial of a rule
1.540 motion concluding that, although Sterling did not have notice of the
summary judgment hearing, it admitted that it had actual notice of the
judgment in time to move for rehearing or appeal, and under these
circumstances, the judgment was at best voidable, not void. The court
distinguished this situation from Shields v. Flinn, 528 So. 2d 967 (Fla. 3d
DCA 1988), where the defendant had no notice of the trial and did not
appear. Sterling Factors, 968 So. 2d at 666-67. The Second District found
that Sterling’s actual knowledge of the judgment and failure to timely
pursue available relief for the procedural error precluded relief at any time
under rule 1.540(b)(4).

   Here, the borrowers made a preliminary showing that their due process
rights were violated. The bank has not pointed to any evidence that the
borrowers had actual knowledge of the judgment in time to pursue relief
other than by a rule 1.540(b)(4) motion. The limited record before this
court does not show that the judgment was merely voidable. Because the
borrowers’ actual knowledge may control whether the summary judgment

                                     4
was merely voidable, we reverse and remand for the trial court to hold an
evidentiary hearing to determine when the borrowers learned of the final
judgment.

   Reversed and remanded for further proceedings.

LEVINE, CONNER and KUNTZ, JJ., concur.

                          *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                   5